Per Curiam. The writ of error in this case is dismissed. It was sued out in the teeth of the statute, known as the Municipal Court Act, approved May 18, 1905, and in force after adoption by the legal voters of Chicago on November 7, 1905. Section 23 of that Act, in speaking of cases of the fourth and fifth classes, previously described in the Act, provides that the time within which a writ of error may be sued out in any such case shall be limited to thirty days a,fter the entry of the final order or judgment complained of. The cause involved here was of the “fourth class,” as described in section 2 of the Act. The final judgment in the Municipal Court was on the 23rd day of April, 1907, as appears from the transcript of the record before us. The writ of error was sued out on June 11, 1907— forty-nine days thereafter. We are without jurisdiction to consider the cause. It is no matter of regret, however, as an inspection of the transcript has satisfied us that were the cause properly before us, we should refuse the supersedeas on the merits. Writ of error dismissed.